IN THE SUPREME COURT OF THE STATE OF NEVADA


 ANA ROSA RODRIGUEZ,                                    No. 84672
                  Appellant,
             vs.
 EMMANUEL RODRIGUEZ,                                      FILED
                  Respondent.
                                                          MAY 6 2022
                                                                1 A. BROWN
                                                                   EME COUR-1

                                                                 CLEN17


                      ORDER DISMISSING APPEAL

            This is a pro se appeal from an order granting respondent's
motion to hold appellant in contempt, directing appellant to appear and
produce children for pick up, directing appellant to produce her address,
and for attorney fees and costs. Eighth Judicial District Court, Family
Court Division, Clark County; Michele Mercer, Judge.
            Review of the documents submitted to this court pursuant to
NRAP 3(g) reveals a jurisdictional defect. Specifically, the order is not
substantively appealable. See NRAP 3A(b). This court has jurisdiction to
consider an appeal only when the appeal is authorized by statute or court
rule. Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152 (1984).
Appellant challenges an order entered after an evidentiary hearing on an
order to show cause holding her in contempt for failing to comply with the
terms of visitation in the divorce decree, directing appellant to produce the
children for visitation, directing her to produce her address, and imposing
attorney fees. No statute or court rule provides for an appeal from an order
that solely concerns contempt. See Pengilly v. Rancho Santa Fe Homeowners
Assn, 116 Nev. 646, 649, 5 P.3d 569, 671 (2000) (recognizing that a
contempt order entered in an ancillary proceeding is not appealable);
compare Vaile v. Valle, 133 Nev. 213, 217, 369 P.3d 791, 794 (2017); and
Lewis v. Lewis, 132 Nev. 453, 456, 373 P.3d 878, 881 (2016) (considering
challenges to contempt findings and sanctions in an order that modified
child custody). The order makes no substantive changes to any of the terms
of the parties custody arrangement. This court lacks jurisdiction and
therefore
            ORDERS this appeal DISMISSED.




                                   ‘tkiLe,,,LEAD              1   J.
                                  Silver
                                                .

                                                              1   J.
                                  Cadish


                                                              ,   J.




cc:   Hon. Michele Mercer, District Judge, Family Court Division
      Ana Rosa Rodriguez
      Smith Legal Group
      Eighth District Court Clerk




                                    2